Citation Nr: 1121102	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  98-03 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had active service from April 1944 until May 1946, from November 1950 until August 1964 and from December 1964 until October 1969.  
This matter comes before the Board of Veterans' Appeals (Board) from a July 2001 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.

In June 2007, to support his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (travel Board hearing).  A transcript of this hearing is of record.

The Board remanded this matter in February 2004 and again in February 2009 for additional development and adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no evidence that any current dental condition or dental extractions are the result of the loss of substance of the body of the maxilla or mandible through trauma or disease such as osteomyelitis, and there is no evidence that such were the result of in-service trauma.


CONCLUSION OF LAW

Residual dental disability arising out of missing teeth during service is not subject to service connection for VA compensation and treatment purposes. 38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 17.161 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in July 2009 and January 2011, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  

In this regard, the Board acknowledges that the Veteran has not been afforded a VA examination in connection with his dental claim.  Generally, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, that this element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not necessary.  The evidence contained in the Veteran's claims file does not establish that the Veteran has been diagnosed with a current dental disability that is a result of the loss of substance of the body of the maxilla or mandible through trauma or disease, or is related to in-service trauma.  Absent evidence that indicates that the Veteran has a current claimed disability related to service, the Board finds that a VA examination is not necessary for the disposition of the claim.  The record is complete and the case is ready for review.

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim is rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).



II.  Service connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran has requested service connection for a dental condition.  Specifically, the Veteran states that a bullet destroyed five teeth on June 4, 1951 while in the war in Korea.  

The Board initially notes that, as set out above, service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service.  An exception to the general rule, however, is applicable to dental disabilities. 

With respect to a service connection claim for a dental disorder, VA compensation is only available for certain dental and oral conditions as set forth in 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is available for loss of teeth only if such condition is due to bone loss through trauma or disease, such as osteomyelitis, and not due to periodontal disease.  See id. at Note.   Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161. 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a).  A service connection claim for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).

Under 38 C.F.R. § 17.161, outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in this section:

(a) Class I. Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function. There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.

(b) Class II. (1)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 180 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) Application for treatment is made within 180 days after such discharge or release. (C) The certificate of discharge or release does not bear a certification that the Veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed, and (D) Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the Veteran. (ii) Those Veterans discharged from their final period of service after August 12, 1981, who had reentered active military service within 90 days after the date of a discharge or release from a prior period of active military service, may apply for treatment of service-connected noncompensable dental conditions relating to any such periods of service within 90 days from the date of their final discharge or release. (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction. (2)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days. (B) Application for treatment is made within one year after such discharge or release. (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the Veteran. (ii) Those Veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service- connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release. (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction.

(c) Class II (a). Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service- connected noncompensable condition or disability.

(d) Class II(b). Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service- connected dental condition or disability.

(e) Class II(c). Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment.

(f) Class IIR (Retroactive). Any Veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983. (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim. All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status.

(g) Class III. Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.

(h) Class IV. Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment.

(i) Class V. A Veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in Sec. 17.47(g).

(j) Class VI. Any Veterans scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment.

Here, the Board notes that, in Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010), the Federal Circuit has defined trauma as "an injury or wound produced by an external physical force during the service member's performance of military duties." 

In this case, the Veteran's induction examination dated in April 1944 noted that the Veteran had two restorable carious teeth (numbers 14 and 15 on the right) and that he was missing teeth numbers 6 and 7 on the right.  A May 1944 record indicated seven restorable carious teeth (numbers 14 and 15 on the left and right, number 7 left and right, and number 4 on the left) and that he was missing four teeth (number 8 left and right, and number 16 left and right).  He was also indicated to have a nonrestorable carious tooth at number 6 on the left.  He was noted to have normal occlusion, slight calculus, no periodontoclasia, and suspected dental foci.  Otherwise, the Veteran was indicated to have no other dental conditions.  In April 1951, the Veteran was noted to have pain of two weeks duration at R 16.  This tooth was noted to have possibly been impacted.  The records indicate this tooth was extracted.  An August 1952 dental examination indicated missing teeth at R 6 and 16 right and left.  A May 1954 dental examination indicated missing teeth at R 6 and 16 right and left, and also noted restorable carious teeth at 15 right and left and 14 left.  He was also noted to have gingivitis.  In addition, an October 1947 record indicated that the Veteran had dental caries, noted to be the same, and not producing any acute symptoms.  The Veteran's retirement examination in May 1969 indicated that the Veteran was normal in all respects except for hearing loss.  The examination indicated that the Veteran had six missing teeth (numbers 1, 3, 16, 17, 31, and 32).  In the May 1969 Report of Medical History, the Veteran noted many conditions, but did not indicate any trouble with his teeth.  The Veteran's service treatment records do not indicate evidence of trauma or disease to the Veteran's mouth or jaw.

After service, in a December 2005, the Veteran was noted to wear dentures that were indicated to be inferior.  Otherwise, the Veteran's medical records do not indicate ongoing treatment for a dental condition.  

After reviewing the Veteran's claims file, the Board finds that the Veteran does not have one of the dental or oral conditions listed under 38 C.F.R. § 4.150 and further, that the criteria for service-connection solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment have not been met. 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

Specifically with respect to Class II(a) above, service connection for missing teeth, the regulations governing dental claims make a fundamental distinction between "replaceable missing teeth," see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

With respect to the Veteran's claim for service connection for a dental disorder for VA treatment purposes, the Board's review of the record does not reveal any evidence to support a finding that dental extractions during service were the result of service trauma so as to constitute a service-connected noncompensable dental condition or disability under 38 C.F.R. § 17.161.  And with respect to at least one of the extractions, it appears to have been due to an impacted wisdom tooth.  In this regard,  38 C.F.R. § 17.161(c) would also allow for Class II(a) benefits based on a finding that the Veteran's in-service teeth extractions were the result of combat wounds.  In this regard, the Board notes that the Veteran indicated that five teeth were destroyed by a bullet in June 1951.  The record, however, contains no evidence of trauma or combat wounds to the teeth.  Instead, the medical record indicates that after June 1951, the Veteran had only three missing teeth, one of which was extracted due to impaction in April 1951.  

It should also be noted that "Class I" benefits are only warranted where there is evidence that the removal of teeth was due to damage to either of the jaws. In addition, the General Counsel for VA issued an opinion in which it was held that for purposes of determining Class II eligibility for dental care under 38 C.F.R. § 123(c) (now 38 C.F.R. § 17.161(c) (2009)), the term "service trauma" did not include the intended effects of treatment provided during the Veteran's military service. VAOPGCPREC 5-97 (Jan. 22, 1997).  The Board further notes that this General Counsel Opinion is binding on the Board which is constrained to follow its holding. 38 U.S.C.A. § 7104(c).  

In summary, there is no basis to grant service connection for a dental disorder for VA compensation or treatment purposes in this case.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, to include a claim for outpatient dental treatment.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107.


ORDER

Service connection for a dental condition, to include for purposes of eligibility for dental treatment, is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


